EXHIBIT 10.31

 

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made as of December 1, 2002, by
and between Catalina Lighting, Inc., a Florida corporation (the “Company”), and
Eric Bescoby (“Consultant”).

 

WHEREAS, the Company wishes to engage Consultant to render services to the
Company upon the terms and subject to the conditions of this Agreement, and
Consultant wishes to accept such engagement upon such terms and conditions;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. DEFINITIONS.

 

1.1 “Confidential Information” means any information of the Company or any of
its subsidiaries or affiliates which at the time of disclosure to Consultant is
either marked as confidential or designated in writing by the Company at the
time of disclosure or within a reasonable time thereafter as being confidential
or secret. Confidential Information shall not include information which
Consultant can show: (i) was in Consultant’s possession without restrictions of
confidentiality prior to receipt from the Company; or (ii) is or becomes public
knowledge because of events other than an act or failure to act by Consultant or
any person under Consultant’s direct or indirect control.

 

1.2 “Consulting Services” mean such business advisory and other services to be
performed by Consultant under this Agreement as the Company may from time to
time request, including without limitation the promotion of the Company, the
introduction of potential customers and vendors to the Company, and the
provision of advice to the Company with regard to business opportunities.

 

1.3 “Term” means the period beginning on the date hereof and ending on the
second anniversary of the date hereof, unless earlier terminated in accordance
with Article 6 of this Agreement.

 

2. SERVICES. During the Term, Consultant shall provide to the Company the
Consulting Services in accordance with the terms and conditions of this
Agreement. Consultant will use reasonable commercial efforts to deliver the
Consulting Services. Consultant shall deliver the Consulting Services at such
times and locations as may be mutually and reasonably convenient to the Company
and Consultant.

 

3. COMPENSATION. As sole and exclusive compensation for the Consulting Services
to be provided by Consultant, the Company has amended the terms of Consultant’s
options, as set forth in that certain letter agreement dated November 21, 2002
between Consultant and the Company (the “Option Amendment”).



--------------------------------------------------------------------------------

 

4. CONFIDENTIAL INFORMATION.

 

4.1 Consultant shall use Confidential Information solely and exclusively as may
be necessary for Consultant to perform the Consulting Services and for no other
purpose whatsoever.

 

4.2 Consultant shall not transfer or otherwise disclose to any third party any
Confidential Information. Consultant shall take the same security precautions to
protect against disclosure or unauthorized use of the Confidential Information
that he takes with his own secret information, and in no event shall apply less
than a reasonable and prudent standard of care to prevent such disclosure or
unauthorized use.

 

4.3 Consultant acknowledges and agrees that Confidential Information may include
material non-public information of the Company, and agrees that neither
Consultant nor his spouse, children, any other person who lives with or is
supported by Consultant, or any corporation, partnership, limited liability
company, trust, or other entity controlled by Consultant is permitted to trade
in the Company’s securities while Consultant is in possession of material
non-public information of the Company.

 

4.4 The Company does not hereby authorize Consultant to disclose to the Company
any confidential or proprietary information of any other person or entity, and
accordingly the Company may reasonably presume, and shall assume, that any
information received from Consultant is not confidential or proprietary
information of any other person or entity.

 

5. OWNERSHIP.

 

5.1 The Company shall retain all intellectual property rights in any
intellectual property of any kind developed under this Agreement.

 

5.2 Notwithstanding anything to the contrary in this Agreement, the Company
shall not prohibit or enjoin Consultant from utilizing any skill or knowledge of
a general nature acquired during the course of performing the Consulting
Services, so long as Consultant does not thereby utilize proprietary information
of the Company or Confidential Information.

 

6. TERMINATION.

 

6.1 This Agreement shall remain in effect for the Term unless terminated earlier
under this Article 6.

 

6.2 The Company or Consultant may terminate this Agreement: (i) immediately if
the other party breaches its obligations hereunder; or (ii) for any reason by
providing the other party with thirty (30) days’ prior written notice of such
termination.

 

6.3 Upon termination of this Agreement, Consultant shall promptly return to the
Company all materials (including copies, summaries and abstracts) furnished by
the Company, all correspondence, notes, reports, proposals, or any other
documents concerning the Company’s customers, potential customers, products, or
processes, and any and all other documents or materials containing or
constituting Confidential Information.

 

2



--------------------------------------------------------------------------------

 

6.4 The rights and obligations of Articles 4 and 5 and Section 6.3 shall survive
any termination of this Agreement.

 

7. INDEPENDENT CONTRACTOR.

 

Consultant: (i) is and shall remain an independent contractor with respect to
all services performed pursuant to this Agreement; (ii) shall not be considered
an employee or agent of the Company for any purpose; and (iii) shall have no
authority to bind or make commitments on behalf of the Company for any purpose
and shall not hold himself out as having such authority. Nothing in this
Agreement shall be interpreted or construed as creating or establishing the
relationship of employer and employee between the Company and Consultant.
Consultant shall bear sole responsibility for any health, disability, or other
insurance, if any, and for any and all expenses incurred by Consultant in
connection with rendering the Consulting Services.

 

8. GENERAL.

 

8.1 All notices, demands, requests, consents, approvals or other communications
(collectively, “Notices”) required or permitted to be given hereunder or which
are given with respect to this Agreement shall be in writing and shall be
personally served, delivered by reputable air courier service with charges
prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
Business Day or is after normal business hours, then such notice shall be deemed
given on the next Business Day. Notice otherwise sent as provided herein shall
be deemed given on the next Business Day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

 

To Consultant:

 

Eric Bescoby

7101 E. Slauson Avenue

Commerce, California 90040

Facsimile: (323) 725-3295804

 

To the Company:

 

Catalina Lighting, Inc.

18191 N.W. 68th Avenue

Miami, Florida 33015

Attention: Chief Executive Officer

Facsimile: (305) 558-3024

 

As used herein, “Business Day” shall mean any day that is not a Saturday, a
Sunday, or a day on which all banking institutions in the City of New York, New
York, or the City of Miami, Florida, are authorized or required by law to close.

 

3



--------------------------------------------------------------------------------

 

8.2 The Company and Consultant agree that they will not publicize in any news
media, advertising, or promotional material, or otherwise disseminate any
information regarding the terms of this Agreement without the prior express
written consent of the other party; provided that the existence of this
Agreement may be publicized by the Company; and provided further that the
Company may make any disclosure in respect of this Agreement and the services to
be rendered hereunder that it deems necessary or appropriate under applicable
law.

 

8.3 This Agreement will be binding upon the Company’s and Consultant’s
successors and assigns. However, neither party shall assign any of its rights or
delegate any of its obligations under this Agreement to any third party without
the prior written consent of the other.

 

8.4 UNDER NO CIRCUMSTANCES WHATSOEVER SHALL THE COMPANY BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT LIMITATION,
LOST PROFITS OR LOSSES RESULTING FROM BUSINESS INTERRUPTION, EVEN IF THE COMPANY
HAS BEEN ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES.

 

8.5 This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Florida, without giving effect to any conflicts-of-laws
provisions thereof that would compel the application of the substantive laws of
any other jurisdiction.

 

8.6 If any provision of this Agreement is deemed invalid, illegal, or
unenforceable in any jurisdiction, such provision shall be deemed amended to
conform to applicable laws so as to be valid and enforceable, or, if it cannot
be so amended without materially altering the intention of the parties, it shall
be stricken, and the remainder of the Agreement shall remain in full force and
effect.

 

8.7 This Agreement, together with the Option Amendment, constitutes the entire
agreement between the parties relating to the subject matter hereof, and
supersedes all prior written and oral agreements and understandings between the
Company and Consultant respecting the subject matter hereof. This Agreement may
not be released, discharged, amended or modified in any manner except by an
written amendment signed by the Company and Consultant.

 

8.8 This Agreement may be executed in counterparts, each of which shall be
deemed to be an original but all of which together shall be deemed to be one and
the same instrument.

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

 

CONSULTANT

     

CATALINA LIGHTING, INC.

/s/ Eric Bescoby    

--------------------------------------------------------------------------------

     

By:

 

/s/ Stephen G. Marble

--------------------------------------------------------------------------------

Eric Bescoby

     

Name:

 

Stephen G. Marble

       

Title:

 

Chief Financial Officer

 

5